Citation Nr: 1627312	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The appellant contends that her deceased husband had service in the United States Armed Forces during the Korean War and the Vietnam Conflict.  He died in November 1984.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination of the RO, which denied the appellant's claim for VA death benefits on the basis that her deceased husband did not have any qualifying service.  The appellant timely appealed.

In a March 2014 decision, the Board denied the appellant's basic eligibility for VA death benefits.
 
The appellant appealed the March 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Memorandum Decision, the Court vacated the Board decision and remanded the case to the Board for re-adjudication.  Thereafter, the case was returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action is required.


REMAND

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or Original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  The United States Court of Appeals for Veterans Claims (Court) has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 340 (1997).  

In Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit found that VA must ensure that service department verifications as to whether an individual served in the United States Armed Forces are based on all available evidence, including any evidence of service that a claimant submits to VA.  

The appellant initially identified two periods of service for her deceased husband.  The first was from August 1, 1953, to March 1, 1954, in the 14th BCT [Battalion Combat Team], South Korea, UN Forces.  She identified the branch of service as the Philippine Army, BCT (PEFTOK).  The second period of service was from September 10, 1966, to December 1, 1967.  She said the place of entry was "Vietnam (US Forces), and the place of discharge was "Vietnam (PHILCAG)."  She stated that the branch of service was PHILCAG.  

In August 2010, VA informed the appellant that PEFTOK (Philippine Expeditionary Forces to Korea) service and PHILCAG (Philippine Civic Action Group) service were not considered valid military service in the Armed Forces of the United States. 

In September 2010, the appellant submitted several documents, in support of her claim.  These documents consist of, first, a copy of a "General Discharge under Honorable Conditions from the Army of the United States," purporting to certify that "RG" (her deceased husband) was discharged from the Army of the United States on August 1, 1953.  RG was identified as a member of PEFTOK in that document.  

The second document is under the heading of "Headquarters Philippines Command," and dated August 1, 1953.  Over a signature of a Major General in the U.S. Army, this form letter professed appreciation to RG on the occasion of his discharge from the Army of the United States.  However, the section for RG's information identified his "Arm or Service" as "14 BCT PEFTOK."  It was also noted that he had served well and faithful as a "PEFTOK"; "PEFTOK" was entered into a blank space in a different typeface-i.e., it was not part of the form letter itself, but rather specific to the recipient of the letter.  

The third document is a very poor copy of a Form 55-A, Clinical Record of the Med Dept US Army, dated August 1, 1953, purporting to show that RG was hospitalized on July 5, 1953, in the 3rd Station Hospital, AFP.  The disposition was a CDD.  RG was identified as a member of the 14th BCT of PEFTOK.  

In addition, the appellant submitted a letter from the Army Board for Correction of Military Records (ABCMR) dated in July 2011, in response to her application for correction of military service records.  Specifically, the appellant was notified that she must first exhaust administrative remedies.

Given that the appellant has identified various units of service, it is incumbent on the RO or VA's Appeals Management Center (AMC) to seek certification of her deceased husband's alleged service in the United States Armed Forces based on the evidence of service provided.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994) ("there is no stated limit on the number of times that the Secretary 'shall' request service department verification when one claiming entitlement fails to submit qualifying evidence of service.")  

Accordingly, the case is REMANDED for the following action:

1. Request service department verification of the decedent's alleged service in the United States Armed Forces during the Korean War and the Vietnam Conflict: 

(a) from August 1, 1953, to March 1, 1954, in the 14th BCT [Battalion Combat Team], South Korea, UN Forces; the branch of service was identified as the Philippine Army, BCT (PEFTOK). 

(b) from September 10, 1966, to December 1, 1967, with place of entry as "Vietnam (US Forces) and place of discharge as "Vietnam (PHILCAG);" the branch of service was identified as PHILCAG.

(c) "General Discharge under Honorable Conditions from the Army of the United States," on August 1, 1953; the branch of service was identified as PEFTOK.

(d) "Headquarters Philippines Command," on August 1, 1953, over signature of a Major General in the U.S. Army; the branch of service was identified as 14 BCT PEFTOK.

(e) Form 55-A, Clinical Record of the Med Dept US Army, on August 1, 1953, and hospitalized on July 5, 1953, in the 3rd Station Hospital, AFP; the branch of service was identified as 14th BCT PEFTOK.

(f) Army Board for Correction of Military Records (ABCMR), July 2011 letter.

In connection with this request for verification, make available to the service department all relevant records submitted by the appellant. 

Please note that this remand is pursuant to the Court's holding in Tagupa v. McDonald, 27 Vet. App. 95 (2014), in which the Court held that the plain meaning of 38 C.F.R. § 3.203(c) requires verification of service from the relevant service department, as opposed to the National Personnel Records Center (NPRC).

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the appellant until she is notified by the RO or AMC.  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




